JS 44C/SDNY
REV. 06/01/17

Case 1:19-cv-11701-JPOcm@oacovert SHEeted 12/20/19 Page 1 of 2

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the

United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS

Commodity Futures Trading Commission

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER

Gabriella Geanuleas

Commodity Futures Trading Commission, Division of Enforcement

140 Broadway, New Yo

tk, NY 10005

DEFENDANTS

Christophe Rivoire

ATTORNEYS (IF KNOWN)

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

7 U.S.C. § 9(1); 17 C.F.R. § 180.1(a) - action under Commodity Exchange Act for equitable/injunctive relief and civil monetary penalties

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[v]Yes[[]

if yes, was this case Vol.[ | invol. [| Dismissed. No[/] Yes [_] Ifyes, give date

IS THIS AN INTERNATIONAL ARI

BITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

TORTS

CONTRACT PERSONAL INJURY

[ ]110 INSURANCE [ ]310 AIRPLANE

[ ]120 MARINE [ ]315 AIRPLANE PRODUCT

[ 1130 MILLER ACT LIABILITY

[ ]140 NEGOTIABLE [ 1320 ASSAULT, LIBEL &
INSTRUMENT SLANDER

[ ] 150 RECOVERY OF —_[ ] 330 FEDERAL
OVERPAYMENT & EMPLOYERS'
ENFORCEMENT LIABILITY
OF JUDGMENT —[ ] 340 MARINE

[ ]151 MEDICARE ACT [1345 MARINE PRODUCT

{ 152 RECOVERY OF LIABILITY
DEFAULTED [ ]350 MOTOR VEHICLE
STUDENT LOANS [ ] 365 MOTOR VEHICLE
(EXCL VETERANS) PRODUCT LIABILITY

[ ]153 RECOVERY OF —_[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY
OF VETERAN'S —__[ 1362 PERSONAL INJURY -
BENEFITS MED MALPRACTICE

[ 1160 STOCKHOLDERS
SUITS

[ } 190 OTHER
CONTRACT

[ 195 CONTRACT
PRODUCT ACTIONS UNDER STATUTES
LIABILITY

[ ]}196 FRANCHISE

CIVIL RIGHTS

[ ]440 OTHER CIVIL RIGHTS
(Non-Prisoner}

REAL PROPERTY
[ ] 441 VOTING

[ }210 LAND { ]442 EMPLOYMENT
CONDEMNATION _ [ ] 443 HOUSING/

{ ] 220 FORECLOSURE ACCOMMODATIONS

{ }230 RENT LEASE & [ ] 445 AMERICANS WITH
EJECTMENT DISABILITIES -
TORTS TO LAND EMPLOYMENT

[ }240
[

}245 TORTPRODUCT  [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ]290 ALL OTHER [ ]448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

 

CHECK IF THIS

 

 

 

DEMAND §

IS ACLASS ACTION

UNDER F.R.C.P. 23

OTHER

Check YES only if demanded in complaint

JURY DEMAND:

xl yES LNO

No [x]

Yes [|

NATURE OF SUIT

PERSONAL INJURY
[ ]} 867 HEALTHCARE/

FORFEITURE/PENALTY

PHARMACEUTICAL PERSONAL [ ]625 DRUG RELATED

INJURY/PRODUCT LIABILITY
[ 1365 PERSONAL INJURY
PRODUCT LIABILITY

[ ]368 ASBESTOS PERSONAL i

INJURY PRODUCT
LIABILITY

PERSONAL PROPERTY

[ ]370 OTHER FRAUD
[ [371 TRUTH IN LENDING

[ ]380 OTHER PERSONAL
PROPERTY DAMAGE

[ ]385 PROPERTY DAMAGE
PRODUCT LIABILITY

PRISONER PETITIONS

[ 1463 ALIEN DETAINEE

[ 1$10 MOTIONS TO
VACATE SENTENCE
28 USC 2255

[ 1530 HABEAS CORPUS

[ }535 DEATH PENALTY

[ 1540 MANDAMUS & OTHER

PRISONER CIVIL RIGHTS

[ ] 550 CIVIL RIGHTS
[ 1555 PRISON CONDITION
[ ] 560 CIVIL DETAINEE

SEIZURE OF PROPERTY
21 USC 881
690 OTHER

PROPERTY RIGHTS

[ 1820 COPYRIGHTS
[ 1830 PATENT

Judge Previously Assigned
& Case No.

ACTIONS UNDER STATUTES
BANKRUPTCY OTHER STATUTES
[ 1422 APPEAL [ 1375 FALSE CLAIMS

28 USC 158 [ 1376 QUITAM
[ 1423 WITHDRAWAL { ]400 STATE

28 USC 157 REAPPORTIONMENT

{ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION

[ 1840 TRADEMARK

LABOR

[ ]710 FAIR LABOR
STANDARDS ACT

[ ] 720 LABORJMGMT
RELATIONS

{ ] 740 RAILWAY LABOR ACT

[ ] 751 FAMILY MEDICAL
LEAVE ACT (FMLA)
[ 1790 OTHER LABOR

LITIGATION
[ 1791 EMPL RET INC

SOCIAL SECURITY

[ ]861 HIA (139587)

[ ]862 BLACK LUNG (923)

{ ]863 DIWC/DIWW (405(g))
[ ]864 SSID TITLE XVI

[ ] 865 RSI (405(g))

FEDERAL TAX SUITS

[ ] 870 TAXES (U.S. Plaintiff or
Defendant)

[ ]871 IRS-THIRD PARTY
26 USC 7609

SECURITY ACT (ERISA)

IMMIGRATION

[ ] 462 NATURALIZATION
APPLICATION

[ ]465 OTHER IMMIGRATION
ACTIONS

CONDITIONS OF CONFINEMENT

[ ]410 ANTITRUST

[ 1430 BANKS & BANKING

[ 1450 COMMERCE

[ 1460 DEPORTATION

[ ]470 RACKETEER INFLU-
ENCED & CORRUPT
ORGANIZATION ACT
(RICO)

[ ]480 CONSUMER CREDIT

[ 1490 CABLE/SATELLITE TV

[9 850 SECURITIES/
COMMODITIES!
EXCHANGE

[ ]890 OTHER STATUTORY
ACTIONS
{ ]881 AGRICULTURAL ACTS

[ ]893 ENVIRONMENTAL
MATTERS
[ ]895 FREEDOM OF
INFORMATION ACT
[ ] 896 ARBITRATION
[ ] 899 ADMINISTRATIVE
PROCEDURE ACT/REVIEW OR
APPEAL OF AGENCY DECISION

[ ] 850 CONSTITUTIONALITY OF
STATE STATUTES

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:
JUDGE

 

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-11701-JPO Document 2 Filed 12/20/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
1 Original [_]2 Removed from [13 Remanded [_]4 Reinstatedor [_] 5 Transferred from [_] 6 Litigation [17 iene om ‘stick
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
CJ a. allparties represented = Court

[_]8 Multidistrict Litigation (Direct File)
| b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[X] 1 U.S. PLAINTIFF [[]2 U.S. DEFENDANT [_] 3 FEDERAL QUESTION (14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 []1 CITIZEN OR SUBJECT OF A [13[13 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[]4 FOREIGN NATION []6 [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: = [_| WHITE PLAINS MANHATTAN

DATE 42/20/19 SIGNATURE OF ATTORNEY OF RECORD ADMITTED TO PRACTICE IN THIS DISTRICT

[] NO

[I YES (DATE ADMITTED Mo.99 Yr, 2011)
RECEIPT # Attorney Bar Code # GG0409
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
